UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                       11/14/2019
VALENTIN REID, one behalf of himself and :
all others similarly situated,                            :
                                                          :
                                         Plaintiff,       :       19-CV-4812 (VSB)
                                                          :
                           -against-                      :             ORDER
                                                          :
LILYRAIN JEWELRY LLC,                                     :
                                                          :
                                         Defendant. :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Valentin Reid filed this action on May 23, 2019. (Doc. 1.) On May 24, 2019, an

electronic summons was issued, (Doc. 4), and on August 22, 2019, Plaintiff filed an affidavit of

service, indicating that the answer was due on June 19, 2019, (see Doc. 6). Defendant failed to

respond to the amended complaint or otherwise appear in this case. On October 6, 2019, I

entered an Order directing Plaintiff to move for a default judgment by November 4, 2019, or risk

having this case dismissed for failure to prosecute. (Doc. 7.) To date, no action has been taken

in this case and Plaintiff has demonstrated no intent to prosecute this action.

        Accordingly, this action is dismissed without prejudice for failure to prosecute pursuant

to Federal Rule of Civil Procedure 41(b). See Link v. Wabash R.R. Co., 370 U.S. 626, 632

(1962) (“The authority of a court to dismiss sua sponte for lack of prosecution has generally been

considered an inherent power . . . necessarily vested in courts to manage their own affairs so as

to achieve the orderly and expeditious disposition of cases.” (internal quotation marks omitted));

LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“Although the text of Fed.

R. Civ. P. 41(b) expressly addresses only the case in which a defendant moves for dismissal of
an action, it is unquestioned that Rule 41(b) also gives the district court authority to dismiss a

plaintiff’s case sua sponte for failure to prosecute.”). The Clerk of Court is respectfully directed

to close this case.

SO ORDERED.

Dated: November 14, 2019
       New York, New York

                                                       ______________________
                                                       Vernon S. Broderick
                                                       United States District Judge
